Citation Nr: 1241739	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of upper back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.W.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to September 1988. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2006 rating decision of the Atlanta, Georgia Department of Veterans' Affairs (VA) Regional Office (RO), located in Decatur, Georgia.  This case has since been transferred to the Jackson, Mississippi RO.  The Veteran testified before the undersigned Veterans Law Judge via videoconference in November 2009. 

In June 2010 and November 2011, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development. 


FINDING OF FACT

Cervical strain had its onset in service.


CONCLUSION OF LAW

Cervical strain was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The grant of service connection for cervical strain constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he injured his upper back during service and has had upper back pain and symptoms since that time.  During a November 2009 hearing, the Veteran testified that he injured his back when he fell off of the back of a truck during service and was later treated in service for back pain, reportedly diagnosed as a pulled muscle and pinched nerve.  He stated that his upper back symptoms, including pain that radiated between the shoulder blades and involving the shoulders, had continued since his active service and he had been taking muscle relaxers and using various self medication methods for these symptoms since that time.  The Veteran's girlfriend, C.W., also testified that she witnessed the Veteran's current back symptoms, including pain and stiffness.  

In a lay statements dated in December 2011, a coworker of the Veteran since the mid-1980s attested to the Veteran's complaints of back pain on many occasions.  In a statement dated in December 2011, the Veteran's former wife, to whom he was married from the 1980s until 2004, attested to recalling the Veteran often reporting, after the injury in service, that he had upper back, neck and shoulder pain.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a)(West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment reports reflect that the Veteran was treated for residuals of a motor vehicle accident in May 1987 that included complaints of neck pain, diagnosed as a muscle injury.  He was treated for complaints of pain in the lumbar spine in March 1988 for which x-ray findings revealed a mild dorso-lumbar levoscoliosis with no additional deformities noted.  The Veteran was also treated for upper back pain in July 1988, diagnosed as a pulled muscle.  The separation examination and the report of medical history upon separation do not reflect complaints or findings of back problems; however these documents were dated in June 1988, prior to the Veteran's complaints of upper back pain in July 1988.  Thus, the Board acknowledges that the Veteran was treated for upper back pain within a month after his separation examination. 

VA outpatient treatment reports from May 2006 to October 2009 show that the Veteran was variously treated for and diagnosed with pain and burning in the upper back, pain in the thoracic spine, chronic back pain and upper thoracic and cervical pain.  In May 2006, he reported that he fell off of the back of a truck in the 1980's and was treated for pinched nerve.  He stated that this condition, consisting of a burning sensation and right arm numbness extending from the center of his neck and back, had worsened over time and was treated with muscle relaxants and aspirin.  X-rays of the thoracic and cervical spine taken in February 2009 revealed no abnormalities.  VA outpatient treatment reports also reflect that the Veteran was involved in a motor vehicle accident in April 2007 with injuries noted in the lower extremities only. 

In an August 2009 VA examination, the Veteran reported that the onset of his pain was in his active service.  He reported an instance wherein he fell off of a truck and, although he did not develop pain immediately, he later developed pain in the upper back region and sought medical attention.  The Veteran reported having sought medical attention following his discharge from service and was told he had arthritis.  The examiner found that the Veteran was noted to have scoliosis in service which was a congenital or developmental condition and was not the direct and proximate result of the Veteran's service in the military.  The examiner also noted that the Veteran was seen on a couple of occasions for back pain while in the military, but he could find no documentation or evidence of record which indicated the presence of a chronicity or continuity of symptomatology over the years. 

The August 2009 examination report improperly relied on the absence of medical documentation of treatment and did not appear to consider the Veteran's competent lay statements regarding the onset of symptoms in service in conjunction with the evidence of treatment for back problems in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible). 

A VA examination was conducted in June 2010.  The Veteran reported a history of falling off a truck in the late 1980s.  He also reported pain in the posterior C1-C2 area when he raised his hands over his head or did repetitive motions.  He reported pain radiating down to the upper extremities but not to the hands.  Magnetic resonance imaging (MRI) of the cervical spine was normal.  The diagnosis was cervical strain.  On VA examination in July 2010, the examiner stated that the Veteran apparently had a mild whiplash injury during service; he found no evidence of degenerative disc or degenerative joint disease that could be related to service.

In view of the credible lay evidence from the Veteran that he injured his upper back in service and was treated for such in service, the lay statements supporting his having upper back and neck pain and symptoms since his service, service treatment reports reflecting treatment for neck pain in May 1987 and treatment for upper back pain in July 1988, and the post service medical evidence of ongoing complaints with a current diagnosis of cervical strain, the Board finds that, resolving reasonable doubt in the Veteran's favor, service connection is warranted for cervical strain.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


ORDER

Service connection for cervical strain is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


